Citation Nr: 1038049	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  97-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to specially adapted housing or a special home 
adaptation grant.

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment therefor.  

3.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.

4.  Entitlement to service connection for skin cancer (other than 
on the face), to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran had verified active duty service from October 1952 to 
February 1971, with a total of 21 years, six months, and 18 days 
of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
in June 1996, November 1996, and April 2000.

This appeal first came before the Board in June 1999, at which 
time service connection was denied for a left lower extremity 
disability and for back strain, and the appeal for service 
connection for skin cancer (other than on the face) was remanded.  
The appeal was returned to the Board, and, in July 2001, the 
Board denied entitlement to specially adapted housing or a 
special home adaptation grant and financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment therefore, and remanded the claims for SMC and for 
service connection for skin cancer (other than on the face) and 
for a respiratory disorder.

The Veteran appealed the denials of entitlement to specially 
adapted housing or a special home adaptation grant and financial 
assistance in the purchase of an automobile or other conveyance, 
and adaptive equipment therefor, to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the denials in 
a March 2003 order.  The VA General Counsel appealed this Court 
decision to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  In May 2004, the Federal Circuit 
vacated the Court's decision in light of Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In a second order, in July 2004, the 
Court recalled and revoked the March 2003 order and again vacated 
the July 2001 Board denials.  The VA General Counsel again 
appealed this case to the Federal Circuit.  In March 2008, the 
Federal Circuit noted that the case had been stayed pending the 
its decision in Roan v. Principi, 2004-7093, which itself had 
been stayed pending the disposition in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and its companion case, Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In the March 2008 
order, the Federal Circuit noted that the VA General Counsel had 
conceded that summary affirmance was appropriate in this case 
and, accordingly, summarily affirmed the judgment of the Court.   

Concurrently, the Board in August 2004 denied the SMC claim and 
also denied a claim for service connection for a respiratory 
disorder.  The claim for service connection for skin cancer 
(other than on the face) was again remanded.  The Veteran 
appealed the two denials from this decision to the Court.  In 
February 2007, the Court affirmed the denial of service 
connection for a respiratory disorder but vacated the SMC denial 
and remanded the matter back to the Board.

Following development and readjudication, the claim for service 
connection for skin cancer (other than on the face) is also again 
before the Board.  All of the above issues were addressed in a 
March 2009 Board remand.

Several other matters warrant the Board's attention.  In the 
August 2004 remand, the Board remanded a claim for increased 
(staged) evaluations for actinic keratosis and basal cell 
carcinoma of the face pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  A Statement of the Case addressing this issue was 
furnished to the Veteran in September 2007, but he did not 
respond to that issuance.  Likewise, a Statement of the Case 
arising from a February 2005 rating decision and addressing the 
issues of a higher initial evaluation for type II diabetes 
mellitus and an earlier effective date for the grant of service 
connection for that disorder was furnished to the Veteran in 
October 2005, but he did not respond to that issuance.  
Accordingly, these issues, as previously noted in the March 2009 
remand, are not presently before the Board on appeal. 

The claims of entitlement to SMC based on the need for regular 
aid and attendance and entitlement to service connection for skin 
cancer (other than on the face), to include as due to herbicide 
exposure, are addressed in the REMAND section of this decision 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDING OF FACT

There is no evidence of record to support a finding of blindness 
or loss of use of one or more extremity, including the hands and 
feet, as a result of the Veteran's service-connected bilateral 
hearing loss, actinic keratosis and basal cell carcinoma of the 
face, type II diabetes mellitus, labrynthitis with tinnitus, and 
residuals of a crush injury of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing or 
a special home adaptation grant have not been met.  38 U.S.C.A. 
§§ 2101, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.350, 3.809, 3.809a (2009).

2.  The criteria for entitlement to financial assistance in the 
purchase of an automobile or other conveyance, and adaptive 
equipment therefor, have not been met.  38 U.S.C.A. §§ 2101, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.350, 3.808, 4.63 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Entitlement to specially adapted housing or a special home 
adaptation grant, and to financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment therefor

Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) may be granted if a veteran is 
entitled to VA compensation for permanent and total disability 
due to: (1) the loss or loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury that so affect the functions of balance or propulsion as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (4) the loss or loss of use of one 
lower extremity together with the loss or loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair. 38 C.F.R. § 3.809.  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations may be 
issued to a veteran with the requisite service who is entitled to 
VA compensation for a permanent and total service-connected 
disability, if: (a) the Veteran is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and had not previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a); and (b) the Veteran is entitled to 
compensation for permanent and total disability which is (1) due 
to blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both hands.   
This assistance will not be available to any veteran more than 
once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Eligibility for financial assistance to purchase one automobile 
or other conveyance and necessary adaptive equipment is warranted 
where one of the following exists as the result of injury or 
disease incurred or aggravated during active service: (1) loss or 
permanent loss of use of one or both feet; (2) loss or permanent 
loss of use of one or both hands; (3) permanent impairment of 
vision of both eyes, meaning central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent that 
the widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or, (4) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether such acts as grasping and manipulation in the 
case of the hand, or balance and propulsion in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which would constitute loss of use of a foot or hand include 
extremely unfavorable ankylosis of the knee, complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521, complete paralysis encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.

In the present case, service connection is in effect primarily 
for disorders that do not affect either vision or the functioning 
of the extremities.  These include bilateral hearing loss, 
actinic keratosis and basal cell carcinoma of the face, and 
labrynthitis with tinnitus.  The Board also notes that the 
Veteran's claimed skin cancer (other than on the face) does not 
affect either vision or the functioning of the extremities, and 
the determination of that claim, addressed in the REMAND portion 
of this decision, will not affect the two claims decided herein.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The two 
remaining disabilities, type II diabetes mellitus and residuals 
of a crush injury of the right lower extremity, may affect 
vision or the functioning of the extremities, and the Board will 
focus its attention primarily on these disabilities.

The report of a September 2001 VA aid and attendance examination 
indicates that the Veteran complained of weakness of the legs, 
and his prior right leg injury was noted.  The examination 
revealed no deformities or contractures of the right lower 
extremity, no atrophy, and no definite weakness, although the 
Veteran was described as having some difficulty with 
weightbearing, propulsion, and coordination "thought to be 
secondary to his diabetic neuropathy and also secondary to his 
labrynthitis and vertigo."  Otherwise, no amputations were noted 
in the lower extremities.  There was decreased pinprick sensation 
in the legs and feet, with symmetrical 1+ reflexes and downgoing 
plantars.  In summary, the examiner found that the Veteran's 
service-connected right leg problem was not causing any serious 
impairment at this time, and his symptoms of weakness of the legs 
and ambulatory difficulties and falls were thought to be 
secondary to diabetic neuropathy and his inner ear problem 
causing vertigo and falls.

In October 2004, the Veteran underwent a VA diabetes mellitus 
examination, during which he described a burning discomfort all 
over his legs and blurred vision. Following an examination, the 
examiner noted that no diagnosis of diabetic neuropathy could be 
made without resorting to speculation, and no diagnosis of 
diabetic retinopathy was made.

The Veteran also underwent a VA eye examination in October 2004.  
The examination revealed right eye corrected vision at 20/200 
near and far and left eye corrected vision at 20/200 near and 
20/200+ far.  The Veteran's visual fields were at 20 degrees, so 
that technically he was not blind, but this represented the point 
where normally one would consider a person as being blind.  
However, the examiner found no evidence of diabetic retinopathy 
and stated that the Veteran's reduced vision was "more than 
likely" related to his cerebrovascular accident or stroke.

An October 2006 VA treatment record contains an impression of 
diabetic polyneuropathy, with an examination showing decreased 
sensation in bilateral feet and bilateral legs below the knees 
and sensation within normal limits above the knees.  Diabetic 
neuropathy was later noted in an April 2010 treatment record.

The examiner who conducted the September 2009 VA examination 
noted uncorrected vision of 20/80 in the right eye and 20/70 in 
the left eye.  The examiner further specified that the Veteran 
had no retinopathy, required no restrictions on activities, had 
no further symptoms due to diabetes, and had no neurologic 
symptoms caused by diabetic peripheral nerve disease.  The 
examiner further was unable to determine that the Veteran had any 
problems in the right leg caused by a motor vehicle accident 
occurring in service and noted that he developed deep vein 
thrombosis in his legs after neurosurgery for a benign 
hemangioma.  It was noted that the Veteran had poor balance and 
arrived in a wheelchair and that his gait was not assessed.  
Lower extremity muscles were noted to be normal for his age, with 
no evidence of "any residual from injury to his right leg."  
The Veteran's wife reported that he could walk for short 
distances with a walker.

The Board concludes that the September 2009 VA examination 
findings are sufficient to definitively ascertain that the 
Veteran does not have any visual disability or loss of use of one 
or more extremities, including loss of use of the hands and feet, 
as a result of service-connected disabilities.  Rather, the 
examiner indicated that there was no disability due to 
retinopathy or secondary neurological symptoms and that the 
service-connected right leg injury was not productive of current 
residuals.  Indeed, the examination report reflects that the 
Veteran had no restriction of activities due to diabetes 
mellitus, and there were no noted diabetic symptoms.  The Board 
is aware that there exist conflicting findings as to the presence 
of diabetic neuropathy, but at no point has there been any 
indication whatsoever of loss of use any of the extremities as a 
consequence of such neuropathy.  

In the absence of any findings of blindness or loss of use of one 
or more extremities due to service-connected disability, there is 
no combination of findings that would meet any of the criteria 
for entitlement to specially adapted housing or a special home 
adaptation grant, or to financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment 
therefor.  The claims for those benefits must accordingly be 
denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in May 2009, pursuant to a 
Board remand.  In this letter, the Veteran was also notified of 
VA's practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  While this letter was furnished after 
the issuance of the appealed rating decisions, the appeal was 
subsequently readjudicated in a Supplemental Statement of the 
Case issued in July 2010.  This course of corrective action 
ensures that there has been no prejudice to the Veteran from any 
initial deficiencies or errors of notification.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded a VA examination in September 2009 that 
fully addressed the question of whether any of his service-
connected disabilities were productive of disability resulting in 
blindness or loss of use of one or both extremities.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In that regard, and insofar 
as the Veteran was provided corrective notice in May 2009, there 
has been full compliance with the Board's March 2009 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment therefor 
is denied.


REMAND

As to the SMC claim, the Board noted in the March 2009 remand 
that the question of whether service-connected disabilities 
alone render the Veteran in need of aid and attendance needed to 
be addressed in a new VA examination.  38 C.F.R. § 3.159(c)(4).  
The report of the September 2009 VA aid and attendance 
examination, however, merely indicates that the Veteran's senile 
dementia created permanent total disability and that he required 
the regular assistance of another person to perform activities of 
daily living, to protect himself from falls and injury, and to 
leave the immediate vicinity of his home.  The report is entirely 
devoid of information as to whether the Veteran's service-
connected disabilities, which do not include dementia, have the 
effect of rendering him in need of aid and attendance.  This will 
need to be further addressed by a new VA examination.

The Board also has concerns about the skin cancer claim.  First, 
the Veteran was not afforded a separate VA dermatology 
examination, as requested in the March 2009 remand; this 
disability was instead addressed in the September 2009 VA aid and 
attendance or housebound examination report.  Second, the 
September 2009 report addresses several skin disabilities of the 
facial region and contains a notation of "basal cell carcinomas 
of the skin," but there is no discussion of the Veteran's skin 
other than the face, the area addressed in the March 2009 remand.  
Finally, the Board finds it significant that a February 2002 VA 
surgical pathology record indicates that the Veteran had squamous 
cell carcinoma of the right forearm, and the excision of 
"squamous cell right forearm" was performed in April 2002.  It 
is unclear whether this disability fully resolved.  However, the 
question of whether such disability, if resolved, is 
etiologically related to service should be addressed upon 
examination pursuant to McClain v. Nicholson, 21 Vet App 319 
(2007) (the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even though the disability resolves prior to the VA's 
adjudication of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
dermatology examination, with an appropriate 
examiner, to determine the nature and etiology 
of the claimed skin cancer (other than that 
affecting the face).  The Veteran's claims file 
must be made available to the examiner prior to 
the examination, and the examiner must review 
the entire claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a review 
of the claims file and the clinical findings of 
the examination, the examiner is requested to 
provide a diagnosis for all current skin cancers 
or residuals thereof, other than those involving 
the face, shown by the examination and by the 
record.  For each diagnosed disorder, the 
examiner is also requested to offer an opinion 
as to whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) that 
the disorder is etiologically related to the 
Veteran's period of active service, or was 
manifest within one year following separation 
from service.  The examiner should also address 
the squamous cell carcinoma of the right forearm 
that was removed in April 2002 and note whether 
that or any other any previous skin cancers, now 
resolved, were at least as likely as not 
etiologically related to the Veteran's period of 
active service, or were manifest within one year 
following separation from service.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report, and this report should be 
added to the claims file prior to further 
development.  

2.  The Veteran should also be afforded a VA 
medical examination, with an appropriate 
examiner, to determine whether his service-
connected disabilities render him in need of the 
aid and attendance of another person.

In this regard, attention should be directed to 
the Veteran's service-connected disorders 
(bilateral hearing loss, actinic keratosis and 
basal cell carcinoma of the face, type II 
diabetes mellitus, labyrinthitis with tinnitus, 
and residuals of a crush injury of the right 
lower extremity).  Additionally, if the earlier 
skin examination or medical opinion noted above 
contains a positive nexus opinion, the Veteran's 
claimed skin disorder (other than on the face) 
should be considered as well.

All tests and studies deemed necessary by the 
examiner should be performed.  The examiner is 
requested to provide an opinion as to whether 
the Veteran requires the regular aid and 
attendance of another person due to service-
connected disorders.  If the Veteran requires 
the regular aid and attendance of another 
person, but on account of nonservice-connected 
disorders only, the examiner should so state.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above development, 
the Veteran's claims of entitlement to SMC based 
on the need for regular aid and attendance and 
entitlement to service connection for skin 
cancer (other than on the face), to include as 
due to herbicide exposure, should be 
readjudicated.  If the determination of either 
of these claims remains adverse to the Veteran, 
he should be furnished with a Supplemental 
Statement of the Case and given an opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


